Citation Nr: 1445187	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for disability exhibited by decreased vision of the left eye.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John March, Accredited Agent


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Appellant had periods of active duty for training and inactive duty for training in the Army National Guard, including periods of active duty for training from August 1977 to December 1977 and from January 20, 2004, to February 2, 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's claims.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Appellant filed claims seeking service connection for depression and anxiety specifically, the Board notes that the Appellant has been assigned diagnoses of depression and "panic attacks."  The Board thus finds that, pursuant to Clemons, supra, the Appellant's service connection claim is more accurately classified as styled above.  See Clemons, 23 Vet. App. 1 (2009).


REMAND

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record contains statements the Appellant made to his VA treatment provider in December 2009 concerning an award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  As records associated with the Appellant's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Appellant's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Appellant has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Appellant contends that he has an acquired psychiatric disorder that began while he was on active duty.  Service treatment records reflect that the Appellant was found to have a normal psychiatric system at his June 1977 entrance report of medical examination, and he responded "No" when asked at that time if he experienced any psychiatric symptomatology.  However, at his November 1977 separation report of medical history, the Appellant responded "Yes" when asked if he experienced "depression or excessive worry."  The psychiatric evaluation was normal.  September 1982 and September 2003 service physical examinations revealed normal psychiatric testing and the Veteran denied having or having had nervous trouble of any sort.  He reported experiencing depression and panic attacks at a January 19, 2004 evaluation (one day prior to entering a period of active duty for training); he noted at that time that he began psychiatric treatment in 1998.  He was assigned a profile in January 2004, while on active duty for training, that was attributed in part to his complaints of depression.  Given the in-service complaint of "depression and excessive worry," as well as the Appellant's contentions regarding his psychiatric symptoms, the Board finds that the Appellant should undergo a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  Any medical or other records relied upon by SSA in awarding the Appellant disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the file.

2.  The Appellant should be scheduled for VA examination necessary to determine the diagnosis and etiology of any current acquired psychiatric disorder found to be present.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Appellant.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

For each such psychiatric disorder found, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder had its clinical onset during a period of active duty for training or is otherwise attributable to such service.  The Appellant's November 1977 notation that he had or had had depression and excessive worry, as well as the January 2004 pre-active duty for training findings of depression and panic attacks, should be considered.

The examiner must thoroughly review the Appellant's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Appellant must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



